Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-18 (method claims) are objected to because of the following informalities:  It is clear from the specification ¶0041, ¶0020, ¶0026 of the publication that said cable adapter is interchangeable with a second cable adapter in the internal cavity of the housing. Claims 1-13, particularly claims 4, 11 also supports interchangeable condition. Drawings and detail description does not have support for a second cable adapter as claimed. To expedite the process of the prosecution it assumed that claimed second cable adapter is interchangeable with claimed cable adapter. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heuermann (US 6078184).
[1, 2] comprising: 
a cable adapter operable for use with a RF test probe [12, lines 38-41 of col. 3], the cable adapter comprising: a cable connector [2 for coaxial cable] configured to physically couple to a connector of a coaxial cable, a first pin [8, lines 12-14 of col. 3] operable to electrically couple a center conductor of the coaxial cable to a first lead of the RF test probe, and a second pin [9, lines 12-14 of col. 3] operable to electrically couple an outer conductor of the coaxial cable to a second lead of the test probe; and 
a housing [1, lines 24-25 of col. 3] sized and shaped to secure the RF test probe and the cable adapter in a physically coupled configuration. 
Regarding claim 2, Heuermann at fig. 1-2 discloses the cable adapter further comprises a base [3], the base supporting the cable connector and each of the first and second pins. 
Regarding claim 7, Heuermann at fig. 1-2 discloses the housing is made, at least in part, of an electrostatic discharge material [metal housing 1].

Claims 1-5, 8-12, 14-15 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agilent Technologies (168A and 1169A InfiniiMax Differential and Single-ended Probes).
Regarding claims 1 and 14, Agilent Technologies (hereafter Agilent) at pages 1-63 and 1-69 discloses all the elements of a radio frequency (RF) test probe adapter [see annotated figures below] comprising: 
 configured to physically couple to a connector of a coaxial cable, a first pin operable to electrically couple a center conductor of the coaxial cable to a first lead of the RF test probe, and a second pin  operable to electrically couple an outer conductor of the coaxial cable to a second lead of the test probe; and 
a housing (have an internal cavity) [cavity as shown for RF probe and Cable Adapter] sized and shaped to secure the RF test probe and the cable adapter in a physically coupled configuration. 
 
    PNG
    media_image1.png
    691
    688
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    355
    867
    media_image2.png
    Greyscale


Regarding claims 2, 9 and 15, Agilent discloses the cable adapter further comprises a base [as shown above], the base supporting the cable connector and each of the first and second pins. 
Regarding claims 3 and 10, Agilent discloses the housing further comprises a ledge [as shown above] operable to interface with and secure (removably) the base of the cable adapter within the housing. 
Regarding claims 4, 11 and 16-18, Agilent discloses the base is configured to be received within the housing, and to be removably [as shown] supported by the housing, such that the cable adapter is interchangeable with a second cable adapter [interchangeable with same/similar probe head 5830A (having same size and shape)]. 
Regarding claims 5, 12 and 19, Agilent discloses the housing comprises a first portion [Top] configured to support a first side of the RF test probe and a first side of the base of the cable adapter and a second portion [bottom] configured to support a second side of the RF test probe and a second side of the base of the cable adapter. 
[lead (nor shown) of RF probe for first pin] and a second lead [lead (not shown) of RF probe for second pin]; a radio frequency (RF) test probe adapter operable to receive and support the RF test probe, the radio frequency (RF) test probe adapter comprising: a cable adapter operable for use with the RF test probe, the cable adapter comprising: a cable connector configured to physically couple to a connector of a coaxial cable, a first pin operable to electrically couple a center lead of the coaxial cable to the first lead of the RF test probe, and a second pin operable to electrically couple an outer conductor of the coaxial cable adapter to the second lead of the test probe; and a housing removably securing the RF test probe and the cable adapter in a physically coupled configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agilent as applied to claims (5, 4, 3, 2, 1), (12, 9, 8) and (19, 14) above, and further in view of Derr et al. (US 2004/0027040 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 9, 2021